PER CURIAM:
Respondent suspended appellant’s real estate salesperson license for six months, followed by five years’ probation. Appellant then filed a petition for a stay and judicial review of that order. The circuit court denied appellant’s petition and affirmed respondent’s order.
On appeal here appellant has two points relied on. They state:
Point I
The Administrative Hearing Commission erred in granting a motion for summary judgment for the benefit of the respondent as to Count I of the petition under the theory of collateral estoppel.
9je ⅝ ⅜ sjc ⅝ s|e
Point II
The Missouri Real Estate Commission erred in disciplining the appellant based upon the erroneous findings of the Administrative Hearing Commission as to Count I of the complaint.
It is apparent that these points do not comply with the “wherein” and “why” requirements of Rule 84.04(d). Three things are required with respect to points relied on under that rule: (1) A statement of the action or ruling complained of; (2) why the ruling was erroneous; and (3) wherein the evidence supports the position the party asserts the trial court should have taken. Carrier v. City of Springfield, 852 S.W.2d 196, 198 (Mo.App.1993).
The statement of facts in appellant’s brief is also deficient. “The statement of facts shall be a fair and concise statement of the facts relevant to the questions presented for determination without argument.” Rule 84.04(c). A statement of facts, as is presented here, which consists of nothing more than abbreviated procedural history, fails to provide an understanding of the case and is deficient. Carrier, 852 S.W.2d at 198.
Failing to substantially comply with Rule 84.04 preserves nothing for appellate review. Wehmeyer v. Bassett Realty, Inc., 840 S.W.2d 290, 291 (Mo.App.1992). See also Whalen v. College of the Ozarks, Inc., 851 S.W.2d 682, 683 (Mo.App.1993). Appellant has failed to preserve any issues for our review. A gratuitous examination of the record reveals no error, plain, Rule 84.13(c), or otherwise.
The judgment is affirmed.
All concur.